DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14,16-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Nakashima (US20170305443) and Hashimoto (JP200161880).
Regarding claim 1, Peng teaches an electronic device (Fig. 1-4), comprising: an integrated circuit (CPU 500); and a heat exchanger that includes: a plurality of heat pipes (heat pipes 400 & ¶[0022]) that is thermally coupled to the integrated circuit and wherein each heat 
Peng does not teach a first plurality of cooling fins that are attached to the condenser portion and proximate to the evaporation portion and form a plenum having a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity; and a second plurality of cooling fins that are attached to the condenser portion and distal from the evaporation portion and form a flow path having a second associated pressure drop when the cooling fluid flows across the second plurality of cooling fins at the first velocity.
Nakashima teaches (see annotated Fig. 13 of Nakashima, hereinafter Fig. A) a first plurality of cooling fins (Fig. A)  that are attached to the condenser portion and proximate to the evaporation portion and form a plenum (Fig. A)  having a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity; and a second plurality of cooling fins (Fig. A)  that are attached to the condenser portion and distal from the evaporation portion and form a flow path having a second associated pressure drop when the cooling fluid flows across the second plurality of cooling fins at the first velocity, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of 

    PNG
    media_image1.png
    554
    396
    media_image1.png
    Greyscale

Peng does not teach wherein the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow. 
Hashimoto teaches (see annotated Fig. 3 below) the first plurality of cooling fins (Fig. B) is attached to a first heat pipe (Fig. B) included in the plurality of heat pipes but is not attached 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow as taught by Hashimoto, in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation).

    PNG
    media_image2.png
    443
    877
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 3 of Hashimoto
The recitations: “a first associated pressure drop when a cooling fluid flows across the first plurality of cooling fins at a first velocity… a second associated pressure drop when the 
Regarding claim 2, Peng teaches the limitations of claim 1, and Peng further teaches the heat exchanger further comprises: a third heat pipe (other one of heat pipes 400 & ¶[0022]) that is thermally coupled to the integrated circuit (500) and has an evaporator portion (410) and a condenser portion (422); and a third plurality of cooling fins (204) that are thermally coupled to the integrated circuit and disposed between (see portion of fins 204 disposed between heat pipes 400) the evaporator portion of the fourth heat pipe and the evaporator portion of the third heat pipe.  It is noted while only two heat pipes are seen in Peng, Peng teaches wherein three or more may be used (¶[0022]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to provide said third and fourth heat pipes as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (See MPEP 2144.04 VI. B.)
Regarding claim 3, Peng teaches the limitations of claim 2, and Peng further teaches the cooling fins in the third plurality of cooling fins (204) extend away from the integrated circuit 
Regarding claim 4, Peng teaches the limitations of claim 2, and Peng further teaches the
the cooling fins in the third plurality of cooling fins (204) are mounted on a first side of a metallic plate (120) and the integrated circuit (500) is mounted on a second side (110) of the metallic plate opposite to the first side.
Regarding claim 5, Peng teaches the limitations of claim 1, and Peng further teaches the evaporator portion (410) is parallel to a first surface of the integrated circuit (top surface of 500) and the condenser portion (422) is perpendicular to the first surface of the integrated circuit.
Regarding claim 6, Peng teaches the limitations of claim 1, and Nakashima further teaches the plenum (Fig. A) is formed in an edge region (the plenum is considered to extend the length of the heat exchanger) of the heat exchanger.
Regarding claim 7, Peng teaches the limitations of claim 1, and Hashimoto further teaches each cooling fin in the first plurality of cooling fins has a respective length in the direction of the cooling fluid flow that is less than a length of cooling fins in the second plurality of cooling fins in the direction of the cooling fluid flow (Fig. B). 
Regarding claim 8, Peng teaches the limitations of claim 7, and Peng as modified further teaches the second pressure drop is greater than the first pressure drop (see modification above).
The recitations: “the second pressure drop is greater than the first pressure drop” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.
Regarding claim 9, Peng teaches the limitations of claim 1, and Peng further teaches the integrated circuit is coupled to a first side (110) of a metallic plate (100) and the evaporator portion is coupled to a second side (120) of the metallic plate opposite to the first side.
Regarding claim 10, Peng teaches the limitations of claim 9, and Peng further teaches the condenser portion (422) comprises a first straight segment coupled to the evaporator portion via a first curved segment (see curved portion from 410 to 422) and a second straight segment (422 is symmetrically located on both sides of the generally U-shaped heat pipe) coupled to the evaporator portion via a second curved segment (see other curved portion from 410 to 422), and the heat exchanger further comprises a third plurality of cooling fins (204) that 
Regarding claim 11, Peng teaches the limitations of claim 9, and Peng further teaches the at least one heat pipe includes a heat pipe embedded in the metal plate (via grooves 122).
Regarding claim 12, Peng teaches the limitations of claim 11, and Peng further teaches the evaporator portion (410) comprises a straight section and the heat pipe embedded (via grooves 122) in the metal plate is perpendicular to the straight section.
Regarding claim 13, Peng teaches the limitations of claim 1, and Nakashima further teaches each cooling fin in the first plurality of cooling fins is separated by a first fin pitch, each cooling fin in the second plurality of cooling fins is separated by a second fin pitch, and wherein the first fin pitch is greater than the second fin pitch (see respective fin pitches, Fig. A of Nakashima).
Regarding claim 14, Peng teaches the limitations of claim 13, and Hashimoto further teaches each cooling fin in the first plurality of cooling fins has a respective length in the direction of the cooling fluid flow that is less than a length of cooling fins in the second plurality of cooling fins in the direction of the cooling fluid flow (see Fig. B). 
Regarding claim 16, Peng teaches the limitations of claim 1, and Nakashima further teaches the respective lengths of the cooling fins in the first plurality of cooling fins correspond to a first termination profile, and the respective lengths of the cooling fins in the second plurality of cooling fins correspond to a second termination profile (see ends of respective fins, Fig. A).

Peng does not teach a first plurality of cooling fins that are proximate to the evaporation portion and form a plenum; and a second plurality of cooling fins that are distal from the evaporation portion and form a flow path, wherein the plenum is configured to cause a cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, wherein the first velocity is greater than the second velocity.
Nakashima teaches a first plurality of cooling fins (Fig. A) that are proximate to the evaporation portion and form a plenum (Fig. A); and a second plurality of cooling fins (Fig. A) that are distal from the evaporation portion and form a flow path, wherein the plenum (Fig. A) is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, wherein the first velocity is greater than the second velocity, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of 
Peng does not teach wherein the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes.
Peng does not teach wherein the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow. 
Hashimoto teaches (see annotated Fig. 3 above) the first plurality of cooling fins (Fig. B) is attached to a first heat pipe (Fig. B) included in the plurality of heat pipes but is not attached to a second heat pipe (Fig. B) included in the plurality of heat pipes, wherein a first cooling fin (Fig. B) and a second cooling fin (Fig. B) included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow as taught by Hashimoto, in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation).

Regarding claim 18, Peng teaches the limitations of claim 17, and Nakashima further teaches the plenum (Fig. A) is formed in an edge region (both plenums are considered to extend the length of the heat exchanger) of the heat exchanger.
Regarding claim 19, Peng teaches the limitations of claim 17, and Hashimoto further teaches each cooling fin in the first plurality of cooling fins has a respective length in the direction of the cooling fluid flow that is less than a length of cooling fins in the second plurality of cooling fins in the direction of the cooling fluid flow (Fig. B). 
Regarding claim 20, Peng teaches the limitations of claim 19, and Hashimoto further teaches the respective lengths of the cooling fins in the first plurality of cooling fins correspond to a termination profile (see Fig. B). 
Regarding claim 21, Peng teaches a heat exchanger (Fig. 1-4), comprising: a first heat pipe (one of heat pipes 400) that includes a first evaporator portion (410) and a first condenser portion (422), wherein the first condenser portion extends away from the first evaporator portion; a second heat pipe (other of heat pipes 400) that is thermally coupled to the first heat pipe and includes a second evaporator portion (410) and a second condenser portion (422); and a plurality of cooling fins (fin assembly 300), wherein each cooling fin included in the plurality of cooling fins is attached to the second condenser portion.
Peng does not teach a first plurality of cooling fins that form a plenum; and a second plurality of cooling fins that form a flow path, wherein the plenum is configured to cause a 
Nakashima teaches a first plurality of cooling fins (Fig. A) that form a plenum (Fig. A); and a second plurality of cooling fins (Fig. A) that form a flow path, wherein the plenum (Fig. A) is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] – Nakashima).
Peng does not teach wherein the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow. 
Hashimoto teaches (see annotated Fig. 3 below) the first plurality of cooling fins (Fig. B) is attached to a first heat pipe (Fig. B) included in the plurality of heat pipes but is not attached to a second heat pipe (Fig. B) included in the plurality of heat pipes, wherein a first cooling fin (Fig. B) and a second cooling fin (Fig. B) included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow, in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation). 

The recitations: “wherein the plenum is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity… in a direction of a cooling fluid flow” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.
	Regarding claim 22, Peng teaches the limitations of claim 21, and Peng further teaches the second evaporator portion is mechanically coupled to the first heat pipe (via joint mechanism, i.e., soldering - ¶[0019]). 
	Regarding claim 23, Peng teaches the limitations of claim 21, and Peng further teaches a metallic plate (heat spreader 100 & “copper or aluminum” - ¶[0014]) having a first surface (upper surface 120 with grooves 122) to which the first heat pipe is coupled.

Regarding claim 25, Peng teaches the limitations of claim 23, and Peng further teaches the first surface (upper surface 120 with grooves 122) is directly coupled to the first evaporator portion.
	Regarding claim 26, Peng teaches the limitations of claim 25, and Peng further teaches the first heat pipe (one of heat pipes 400) is included in a plurality of heat pipes that are directly coupled to the first surface of the metallic plate.
	Regarding claim 27, Peng teaches the limitations of claim 23, and Peng further teaches the first heat pipe is at least partially disposed within the metallic plate (via grooves 122).
Regarding claim 28-29, Peng teaches the limitations of claim 21, and Peng does not teach the plurality of cooling fins includes: a first group of fins that are proximate to the second evaporation portion and form a plenum; and a second group of fins that are distal from the second evaporation portion and form a flow path; the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the flow path has a second associated pressure drop when the cooling fluid flows across the second group of cooling fins at the first velocity.
Nakashima teaches the plurality of cooling fins (see annotated Fig. 13 of Nakashima, hereinafter Fig. A) includes: a first group of fins (Fig. A) that are proximate to the second evaporation portion and form a plenum (Fig. A); and a second group of fins that are distal from 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
The recitations: “the plenum has a first associated pressure drop when a cooling fluid flows across the first group of cooling fins at a first velocity, and the flow path has a second associated pressure drop when the cooling fluid flows across the second group of cooling fins at the first velocity… in a direction of a cooling fluid flow” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.
Regarding claim 30, Peng teaches the limitations of claim 21, and Peng further teaches the second evaporator portion (410) is perpendicular to the second condenser portion (422).

Regarding claim 32, Peng teaches the limitations of claim 21, and Peng further teaches the first evaporator portion (410) is perpendicular to the first condenser portion (422).
Regarding claim 33 (labeled as second claim 23), Peng teaches the limitations of claim 32, and Peng further teaches the second evaporator portion (410) is perpendicular to the second condenser portion (422), and the first condenser is parallel to the second condenser portion.
Regarding claim 34, Peng teaches the limitations of claim 32, and Peng further teaches each cooling fin (300) included in the plurality of cooling fins is attached to the first condenser portion.
	Regarding claim 35, Peng teaches an electronic device (Fig. 1-4) that includes a first integrated circuit (CPU 500) thermally coupled to a first heat exchanger, the first heat exchanger comprising: a first heat pipe (one of heat pipes 400) that includes a first evaporator portion (410) and a first condenser portion (422), wherein the first condenser portion extends away from the first evaporator portion; a second heat pipe (other of heat pipes 400) that is thermally coupled to the first heat pipe and includes a second evaporator portion (410) and a second condenser portion (422); and a plurality of cooling fins (fin assembly 300), wherein each cooling fin included in the plurality of cooling fins is attached to the second condenser portion.

Nakashima teaches a first plurality of cooling fins (Fig. A) that are proximate to the evaporation portion and form a plenum (Fig. A); and a second plurality of cooling fins (Fig. A) that are distal from the evaporation portion and form a flow path, wherein the plenum (Fig. A) is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity, wherein the first velocity is greater than the second velocity, in order to provide more efficient cooling via the variable density fins (¶[0046] - Nakashima).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the plenum of Nakashima, in order to provide more efficient cooling via the variable density fins (¶[0046] – Nakashima).
Peng does not teach wherein the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow. 
Hashimoto teaches (see annotated Fig. 3 below) the first plurality of cooling fins (Fig. B) is attached to a first heat pipe (Fig. B) included in the plurality of heat pipes but is not attached 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the first plurality of cooling fins is attached to a first heat pipe included in the plurality of heat pipes but is not attached to a second heat pipe included in the plurality of heat pipes, wherein a first cooling fin and a second cooling fin included in the first plurality of cooling fins have different lengths in a direction of the cooling fluid flow as taught by Hashimoto, in order to provide a more uniform temperature rise of the cooled components (Page 10 of translation).
The recitations: “wherein the plenum is configured to cause a first portion of cooling fluid to flow through the plenum at a first velocity and through the flow path at a second velocity… in a direction of a cooling fluid flow” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, all of the structural limitations of the claims are taught by Peng as modified, with Nakashima teaching one of Applicant’s embodiments of providing such a plenum for achieving the functional limitations recited.

	Regarding claim 37,  Peng teaches the limitations of claim 35, and Peng further teaches a metallic plate (heat spreader 100 & “copper or aluminum” - ¶[0014]) having a first surface (upper surface 120 with grooves 122) to which the first heat pipe is coupled.
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Nakashima (US20170305443), Hashimoto (JP200161880), and Currie (US5162974). 
Regarding claims 38-40, Peng teaches the limitations of claim 35, and Peng further teaches a printed circuit board (600) on which the first integrated circuit (500) is mounted. 
Peng does not teach a second integrated circuit that is mounted on the printed circuit board; and a second heat exchanger that is thermally coupled to the second integrated circuit; wherein the first heat exchanger and the second heat exchanger are positioned on the printed circuit board to allow a cooling fluid to flow first through the first heat exchanger and then through the second heat exchanger; the second heat exchanger include a third plurality of cooling fins that are disposed parallel to the first plurality of cooling fins.
Currie teaches (Fig. 1-5) a second integrated circuit (see two of integrated circuit packages 18) that is mounted on the printed circuit board; and a second heat exchanger (while only one heat sink 10 is seen in Fig. 1, it is clear each package has a heat sink, Col. 3, lines 15-40)  that is thermally coupled to the second integrated circuit; wherein the first heat exchanger and the second heat exchanger are positioned on the printed circuit board to allow a cooling fluid to flow first through the first heat exchanger and then through the second heat exchanger (see two of the integrated packages in line with the air flow 15); the first heat exchanger includes a first plurality of cooling fins (14); and the second heat exchanger include a third plurality of 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include a second heat exchanger as taught by Currie, in order to provide cooling to a plurality of integrated circuit packages (Col. 2, lines 5-20).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US20070147006) in view of Nakashima (US20170305443), Hashimoto (JP200161880), and Liu (US20120160455).  
Regarding claim 41, Peng teaches the limitations of claim 35, and Peng further teaches  the first heat pipe (one of heat pipes 400) is included in a first plurality of heat pipes, wherein each heat pipe included in the first plurality (while only two are shown, more heat pipes may be used - ¶[0022]) of heat pipes has a third condenser portion (each heat pipes includes two condenser portions 422); the second heat pipe (other one of heat pipes 400) is included in a second plurality of heat pipes (while only two are shown, more heat pipes may be used - ¶[0022]), wherein each heat pipe included in the second plurality of heat pipes has a fourth condenser portion (each heat pipes includes two condenser portions 422); 
Peng does not teach the third condenser portions are arranged within the first heat exchanger at a first density, and the second condenser portions are arranged within the first heat exchanger at a second density that is less than the first density.

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peng to include the condenser portion spacing of Liu, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In the instant case, Peng teaches wherein more heat pipes (and thus more condenser portions) may be desirable, as the number of heat pipes is a matter of design choice (“matter of design choice” - ¶[0022]).  Liu teaches that the density of the condenser portions claimed is a known configuration of condenser portions in a heat exchanger.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763